UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 Form 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR QUARTERLY PERIOD ENDED JUNE 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 1-13167 ATWOOD OCEANICS, INC. (Exact name of registrant as specified in its charter) TEXAS 74-1611874 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15835 Park Ten Place Drive Houston, Texas (Address of principal executive offices) (Zip Code) 281-749-7800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filings requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).Yes_ X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act Large accelerated filer X Accelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of July 31st, 2010:64,429,015 shares of common stock, $1 par value ATWOOD OCEANICS, INC. FORM 10-Q For the Quarter Ended June 30, 2010 INDEX Part I. Financial Information Item 1. Unaudited Condensed Consolidated Financial Statements Page a) Unaudited Condensed Consolidated Statements of Operations For the Three and Nine Months Ended June 30, 2010 and 2009 3 b) Unaudited Condensed Consolidated Balance Sheets As of June 30, 2010 and September 30, 2009 4 c) Unaudited Condensed Consolidated Statements of Cash Flows For the Nine Months Ended June 30, 2010 and 2009 5 d) Unaudited Condensed Consolidated Statement of Changes in Shareholders’ Equity for the Nine Months Ended June 30, 2010 6 e) Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of FinancialCondition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 27 Item 4. Controls and Procedures 28 Part II. Other Information Item 1A. Risk Factors 29 Item 6. Exhibits 29 Signatures 31 2 PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) Three Months Ended June 30, 2010 Nine Months Ended June 30, 2010 REVENUES: Contract drilling $ COSTS AND EXPENSES: Contract drilling Depreciation General and administrative Other-net ) ) ) OPERATING INCOME OTHER INCOME (EXPENSE): Interest expense, net of capitalized interest ) Interest income 90 ) INCOME BEFORE INCOME TAXES PROVISION FOR INCOME TAXES NET INCOME $ EARNINGS PER COMMON SHARE (NOTE 3): Basic Diluted AVERAGE COMMON SHARES OUTSTANDING (NOTE 3): Basic Diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 3 PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, September 30, ASSETS CURRENT ASSETS: Cash and cash equivalents Accounts receivable, net of an allowance of $0 at June 30, 2010 and $65 at September 30, 2009 Insurance receivable - Income tax receivable Inventories of materials and supplies Deferred tax assets 43 35 Prepaid expenses and deferred costs Total Current Assets NET PROPERTY AND EQUIPMENT LONG TERM ASSETS: Other receivables Deferred costs and other assets LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable Accrued liabilities Income tax payable Deferred credits Total Current Liabilities LONG-TERM DEBT LONG TERM LIABILITIES: Deferred income taxes Deferred credits Other COMMITMENTS AND CONTINGENCIES (SEE NOTE 10) SHAREHOLDERS' EQUITY: Preferred stock, no par value; 1,000 shares authorized,none outstanding - - Common stock, $1 par value, 90,000 shares authorized with 64,427 and 64,236 issued and outstanding at June 30, 2010 and September 30, 2009, respectively Paid-in capital Retained earnings Total Shareholders' Equity The accompanying notes are an integral part of these condensed consolidated financial statements. 4 PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Nine Months Ended June 30, CASH FLOW FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided (used) by operating activities: Depreciation Amortization of debt issuance costs Amortization of deferred items ) Provision for doubtful accounts ) Provision for inventory obsolesence Deferred income tax (benefit) expense ) Stock-based compensation expense Other - net ) ) Changes in assets and liabilities: Decrease in accounts receivable (Increase) Decrease in insurance receivable ) Increase in income tax receivable ) ) Increase in inventory ) ) Decrease in prepaid expenses Increase in deferred costs and other assets ) ) Increase in accounts payable 57 Increase in accrued liabilities Increase (Decrease)in income tax payable ) Increase (Decrease) in deferred credits and other liabilities ) Net cash provided by operating activities CASH FLOW FROM INVESTING ACTIVITIES: Capital expenditures ) ) Proceeds from insurance - Proceeds from sale of equipment Net cash used by investing activities ) ) CASH FLOW FROM FINANCING ACTIVITIES: Principal payments on debt ) ) Proceeds from debt - Proceeds from exercise of stock options 66 Debt issuance costs paid - ) Net cash provided (used) by financing activities ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS $ $ ) CASH AND CASH EQUIVALENTS, at beginning of period $ $ CASH AND CASH EQUIVALENTS, at end of period $ $ Non-cash activities Increase in insurance receivable related to reduction in value of spare capital equipment and inventory $ - $ Increase in accounts payable and accrued liabilities related to capital expenditures $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 5 PART I. ITEM I - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS’ EQUITY Total Common Stock Paid-in Retained Stockholders’ (In thousands) Shares Amount Capital Earnings Equity September 30, 2009 $ Net income - - - Restricted stock awards ) - - Exercise of employee stock options 61 61 - Stock option and restricted stock award compensation expense - - - June 30, 2010 $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 PART I. ITEM 1 - FINANCIAL STATEMENTS ATWOOD OCEANICS, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.UNAUDITED INTERIM INFORMATION The unaudited interim condensed consolidated financial statements of Atwood Oceanics, Inc. and its subsidiaries as of June 30, 2010, and for the three and nine month periods ended June 30, 2010 and 2009, included herein, have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions for Form 10-Q and Article 10 of Regulation S-X.Unless otherwise indicated, references to “we”, “us”, “our” and the “Company” refer collectively to Atwood Oceanics, Inc., its subsidiaries and affiliates. The year end condensed consolidated balance sheet data was derived from the audited financial statements as of September 30, 2009.Although these financial statements and related information have been prepared without audit, and certain information and note disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted, we believe that the note disclosures are adequate to make the information not misleading.The interim financial results may not be indicative of results that could be expected for a full fiscal year.It is suggested that these unaudited condensed consolidated financial statements be read in conjunction with the audited consolidated financial statements and the notes thereto included in our Annual Report to Shareholders for the year ended September 30, 2009.In our opinion, the unaudited interim financial statements reflect all adjustments considered necessary for a fair statement of our financial position and results of operations for the periods presented. 2.SHARE-BASED COMPENSATION We recognize compensation expense on grants of share-based compensation awards on a straight-line basis over the required service period for each award. As of June 30, 2010, unrecognized compensation cost, net of estimated forfeitures, related to stock options and restricted stock awards was approximately $5.4million and $10.7 million, respectively, which we expect to recognize over a weighted average period of approximately 2.2years. Awards of restricted stock and stock options have both been granted under the Atwood Oceanics, Inc. 2007 Long-Term Incentive Plan (as amended, the “2007 Plan”) during the nine months ended June 30, 2010.We deliver newly issued shares of common stock for restricted stock awards upon vesting and upon exercise of stock options.All stock incentive plans currently in effect have been approved by the shareholders of our outstanding common stock. Stock Options Under our stock incentive plans, the exercise price of each stock option equals the fair market value of one share of our common stock on the date of grant, with all outstanding options having a maximum term of 10 years.Options vest ratably over a period from the end of the first to the fourth year from the date of grant.Each option is for the purchase of one share of our common stock. 7 The per share weighted average fair value of stock options granted during the nine months ended June 30, 2010 was $14.69.We estimated the fair value of each stock option then outstanding using the Black-Scholes pricing model and the following assumptions for the nine months ended June 30, 2010: Risk-Free Interest Rate % Expected Volatility 43
